PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
For United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/936,994
Filing Date: 27 Mar 2018
Appellant(s): International Business Machines Corporation



__________________
Janaki K. Davda
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/13/22.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/28/22 from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument
Argument A.  Rejection of claims 7-10, 12-16, and 18 on the ground of nonstatutory double
patenting over claims 1-4 and 6 of copending Application No. 16/444,961
Appellant filed terminal disclaimer in copending application 16/44461
Response A. Terminal disclaimer has been filed in co-pending application 16/444961, therefore double patenting rejection is withdrawn.

Argument B. Rejection of Claims 7-10 and 13-16 under 35 U.S.C. 103 as being unpatentable
over Penumaka et al. (US 2017/0323312 Al) in view of Akkiraju (US 2017/0061497 A1) in view of Zhang et al. (US 9,563,693 B1), further in view of Natarajan et al. (US 9,852,239 B1)
Appellant states that cited art does not teach “predicting, using the model, an effect the message has on a personal brand of the entity….and an indication whether the message contradicts previous message made by the entity”
Appellant states Akkiraju does not teach “generating training data from a brand profile, social profile…”
Response B. Examiner has considered all arguments and respectfully disagrees
With regards to appellants arguments regarding the predicting limitation, Examiner notes specification at [0006] recites predicting an effect the message has on a personal brand of the entity in future based on future goals of the entity and based on the reaction sentiment trend for each topic   [0049] states predictor provides an indication of whether the message contradicts previous messages for posting or comments made by the entity. However, specification does not disclose predicting…, based on an indication of whether the message contradicts previous message. For purpose of claim BRI, providing an indication of whether the message contradicts previous messages for posting or comments made by the entity is not used for predicting an effect a message has on brand.
Penumaka discloses predicting an effect the message has on a personal brand of the entity based on future goals of the entity ([0012] once a user has provided a set of goals, and once a body of metrics is in place to assess where the user's organization stands with respect to those goals. When there is more data available (in this case, many daily or weekly follower counts), then more refined prediction techniques (many of which are well-known in the art) may be used. In other cases, however, correctly identifying actions that, if taken, will tend to move a client closer to achieving a goal, can be quite challenging in less straightforward situations. For example, it may not be clear at all what actions will positively affect the goal of “improving brand engagement”.   [0089] The data is then ranked by the analytics server in step 904 according to the analysis results, and data is then selected as either positive, or negative in overall quality., Fig 12 #1211 and 13 shows effectiveness of various goals, [0009] as more data pertaining to consumer behaviors is obtained, the system will be able to better contextualize new behaviors and thereby to classify user's sentiments and actions in terms of acceptance (or not) of a given brand and its core promises or messages., [0010]-[0011] establishment by a user of goals pertaining to brand or product management. For instance, goals might include “achieve greater reach on Twitter”, or “counter negative press about a particular situation using social media”, or “improve consumer brand engagement”); Penumaka teaches for another entity having similar future goals, determining an effect that one or more messages of the another entity had ([0008] compare the competitors’ social marketing (another entity) effectiveness against that of the user or the user's organization, [0011] the comparison of a user's brand performance (either at a specific time or dynamically as a function of time) to that of competitors. Direct and derived metrics are used by the system of the invention to analyze effectiveness of actions taken (determine an effect), and to learn from the analysis what types of actions (whether recommended by the system or undertaken on a user's initiative directly) lead to what types of measurable results.)
Natarajan teaches predicting, using model, an effect the message has based on the reaction sentiment trend for each topic (Col 8 lines 11-25 The reaction predictor 134 uses the prediction model 144 to predict a reaction to the proposed post. The proposed post is cleaned of all stop words and bigrams are extracted for the post. For each performance indicator or sentiment for which a prediction is being made, a reaction is calculated by calculating the conditional probability for each term and bigram in the cleaned post., Fig 2 # 208-214 display predicted reaction (effect)
Further, Zhang teaches determining a reaction sentiment trend for each topic of the additional messages for a period of time (Col 7 lines 28-40 Based on the assignment, UI 132 may display "go 49ers!" adjacent the word "neutral" and/or a sentiment score of "5," which indicates a neutral sentiment on a scale where 1 represents a highest degree of negative sentiment and 10 represents a highest degree of positive sentiment., Col 8 lines 23-35, Col 9 lines 10-25) and an indication of whether the message contradicts previous messages made by the entity (Col 7 lines 44-50, Claim 17 user feedback contradicts at least one of the sentiments assigned to at least one of the one or more social posts.) ; by comparing the message to previously expressed statements that the entity has made (Col 10 lines 26-35 The reference social posts (previously expressed statements) that are compared to the new social post (the message) can be a subset of the total reference social posts available to social analysis tool 106, Col 13 lines 21-37, Col 14 lines 64-67, Col 15 lines 1-5 sentiment assigning component 120 can assign sentiments to social posts 1305 using the updated degrees of sentiments in natural language processing, and/or can use the updated degrees of sentiments as assigned sentiments based on the aforementioned similarity comparisons with reference social posts.); and wherein the one or more message have a similar type of content as the message (Col 10 lines 14-20, 26-30, 41-50 A similarity score can be between a new social post and a reference social post. Assign sentiments to new social posts based on similarities to reference social posts, sentiment assigning component 120 can quickly make assignments without necessarily employing more resource intensive natural language processing. Col 14 lines 5-20, claim 2)
Akkiraju teaches generating training data from a brand profile ([0013] trained brand personality model, [0017]), one or more social media profiles, one or more future goals, social media data, entity preferences of an entity, and traditional media data ([0108] generating a brand personality model and training that brand personality model based on ground truth data, e.g., survey data, and crowdsource information, such as may be obtained from social networking sources (e.g.,Facebook.TM., Twitter.TM., Instagram.TM., etc.) (social media data), business networking, [0073]

Argument C.  Rejection of claims 12 and 18 under 35 U.S.C. 103 as being unpatentable over
Penumaka et al. (US 2017/0323312 Al) in view of Akkiraju (US 2017/0061497 A1), further in view of Zhang et al. (US 9,563,693 B1) and Natarajan et al. (US 9,852,239 B1), and further in view of Brav et al. (US 2015/0312200 Al)
Appellant argues claims 12 and 18 are dependent from claim 1 and therefore patentable over cited art
Response C. Examiner has considered all arguments and respectfully disagrees.
Examiner notes claims 1-6 have been cancelled. Claims 12 and 18 are dependent from claim 7. The rejection for claim 7 is maintained as discussed above, therefore claims 12 and 18 stand rejected as noted in final office action. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SANGEETA BAHL/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        
Conferees:
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629       

/CANDICE D WILSON/RQAS, OPQA                                                                                                                                                                                                        
                                                                                                                                                                                                 {


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.